DETAILED ACTION
Claims 9-11 & 13-15 are pending as amended on December 10, 2021.

Response to Amendment
This action is a response to the amendment filed on December 10, 2021.  Claims 12 & 16-17 have been cancelled.  Claims 9 & 13-15 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.

Allowable Subject Matter
Claims 9-11 & 13-15 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a device for wrapping a label around an object which comprises a rotatable wrapping mechanism having an opening at a central portion, a guide assembly having a V-shaped posts configured to receive an object, mounted on a housing storing a depressable spring and carrying a blade, wherein receiving the object into the V-shaped posts depresses the spring and blade such that the blade engages a switch to actuate the rotatable wrapping mechanism for labeling in combination with the other instantly claimed features.  This limitation is present in independent claim 9, and thus renders this and all associated dependent claims allowable.  The closest prior art teaches various other types of rotatable label wrapping devices (US 5,875,618, US 2008/0073023, US 2004/0206459), but not the unique devices of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745